 



Exhibit 10.3
CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
SIXTH AMENDMENT
TO
PRODUCT PURCHASE AGREEMENT
     This SIXTH AMENDMENT TO PRODUCT PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of the 30th day of June, 2005 by and between GENERAL
INSTRUMENT CORPORATION, a Delaware corporation with its principal place of
business at 101 Tournament Drive, Horsham, Pennsylvania 19044, acting as the
Connected Home Solutions business of Motorola, Inc. (“Customer”), and BROADCOM
CORPORATION, a California corporation with its principal place of business at
16215 Alton Parkway, Irvine, California 92618 (“Supplier”), with reference to
the following facts and circumstances:
     A.      Supplier and Customer are parties to that certain Product Purchase
Agreement dated as of November 22, 2000 (the “Initial Agreement”) by and between
Customer and Supplier.
     B.      Supplier and Customer amended the Initial Agreement by (1) the
Amendment to Product Purchase Agreement dated as of January 1, 2002 (the “First
Amendment”) by and between Customer and Supplier, (2) the Second Amendment to
Product Purchase Agreement dated as of December 3, 2002 (the “Second Amendment”)
by and between Customer and Supplier, (3) the Third Amendment to Product
Purchase Agreement dated as of January 1, 2003 (the “Third Amendment”) by and
between Customer and Supplier, (4) the Fourth Amendment to Product Purchase
Agreement dated as of March 31, 2004 (the “Fourth Amendment”) by and between
Customer and Supplier and (5) the Fifth Amendment to Product Purchase Agreement
dated as of March 30, 2005 (the “Fifth Amendment”) by and between Customer and
Supplier.
     C.      Supplier and Customer desire to further amend the Initial Agreement
as previously amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment and the Fifth Amendment (the Initial Agreement,
as so amended by the First Amendment, the Second Amendment, the Third Amendment,
the Fourth Amendment, and the Fifth Amendment the “Existing Agreement”) in the
manner set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound,
the parties hereto hereby agree as follows:
     1.      Amendments. The Existing Agreement is hereby amended to delete
Exhibit A thereto and replace it with Exhibit A attached hereto.
     2.      Governing Law. This Amendment shall be governed by and construed
under the laws of the State of California, without reference to conflict of laws
principles.
     3.      Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be considered an original, but all of which
together will constitute one and the same instrument. One or more counterparts
of this Amendment may be delivered by telecopier, with the intention that they
shall have the same effect as an original counterpart thereof.
[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
     4.      No Other Amendment. Except as amended hereby, the Existing
Agreement shall remain in full force and effect, and all other terms and
conditions of the Existing Agreement shall remain in full force and effect and
are otherwise unmodified by this Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their representatives thereunto duly authorized as of the date first
written above.

             
 
            GENERAL INSTRUMENT CORPORATION acting as the Connected Home
Solutions Business of Motorola, Inc.   BROADCOM CORPORATION
 
            By: [***]   By:   /s/ Richard J. Nelson
 
           
 
           
Name:
  [***]   Name:   Richard J. Nelson
 
           
 
           
Title:
  [***]   Title:   Vice President, Marketing, Broadband Communications Group
 
           

2

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
Exhibit A
Exhibit A to Product Purchase Agreement
Products, Prices and Minimum Purchase Commitment
PRODUCTS, PRICES
The following are the Products referred to in this Agreement for which prices
have been agreed and constitute the “Products” under this Agreement. The per
unit prices to be paid for such Products are as set forth below for the calendar
half year or quarter in which the order for the Product is made, subject to
adjustment as hereinafter set forth:
The prices for the following Products would be no higher than as follows for
each calendar quarter through [***]:
[***]
The prices for the following Products would be no higher than as follows for
each calendar half year through [***]:
[***]
Supplier will make a best effort to deliver to Customer samples of [***] chip
and [***] chip-set [***] that are compliant with the Motorola [***] proposal
[***]for evaluation on or before [***]. Supplier will also make a best effort to
deliver to Customer samples of the [***] chipset [***] that are compliant with
the Motorola [***] proposal and samples of [***] on or before [***]. Supplier
will make a best effort to provide all applications support reasonably requested
by Customer for [***]. Supplier will make a best effort to [***] as specified in
the Motorola [***] Proposal and Supplier will make a best effort to [***].
Customer will make a best effort to [***].
Customer and Supplier will each make a best effort to qualify the [***] as soon
as practicable.
Supplier agrees to [***]. In addition, Supplier shall permit Customer’s [***];
provided, that to be eligible for [***], the requests for [***] must be made by
[***] to Broadcom within [***] days of execution of this Amendment and provided,
that to be eligible for [***], a chipset must be [***].
In addition to the above [***], Supplier will provide Customer with [***] on or
before [***]. The mechanism for [***] will be as follows: Customer will [***]
and Supplier will [***] on or before [***].

3

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
MINIMUM PURCHASE COMMITMENT
     1.      The amount of Products required to be purchased by Customer and
Customer Affiliates pursuant to the Minimum Purchase Commitment referred to in
this Agreement shall be equal to the following percentages of the aggregate
quarterly requirements of Customer and Customer Affiliates:
     (a)      for [***] semiconductor device(s), in whatever mix selected by
Customer (whether bought individually or in an OEM or ODM product) which provide
[***] (specifically the functions provided by Supplier’s [***]devices) for [***]
products of Customer and the Customer Affiliates, excluding (i) any
semiconductor devices which provide [***] and (ii) ancillary devices such as
Supplier’s [***] (the “[***] Requirements”), to be calculated on the basis of
[***] (taking into account all [***] programs of Customer and the Customer
Affiliates requiring [***] semiconductor devices (including, without limitation,
the following programs: [***]:

      Calendar Quarter   Data Percent
 
   
[***]
  [***]

     Neither [***] used in [***] products will be subject to the [***]
Requirements or otherwise subject to the Minimum Purchase Commitment.
Notwithstanding any provision of this Agreement to the contrary, in the event
that Customer fails to satisfy the Minimum Purchase Commitment for the [***]
Requirements during [***], it may cure such failure in the subsequent calendar
quarters identified above by having credited to the Minimum Purchase Commitment
for [***] Requirements for [***], any products purchased in excess of the
Minimum Purchase Commitment for such subsequent calendar quarters.
     For clarity, the parties agree that Supplier’s devices listed under the
[***] are not part of the Minimum Purchase Commitment.
     (b) for semiconductor device(s) (except for [***] integrated circuits,
[***] integrated circuits, and [***] integrated circuits), in whatever mix
selected by Customer that contain [***] (specifically the functions provided by
Supplier’s [***], but excluding the [***] device on a stand alone
basis)(collectively, the “[***] Requirements”), to be calculated on the basis of
[***] taking into account all [***] programs of Customer and the Customer
Affiliates (including, without limitation, the [***] programs (including,
without limitation, [***]):

      Calendar Quarter   Percent
 
   
[***]
  [***]

[***]

4

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
The [***] Requirements shall also include Customer’s requirements for
semiconductor device(s) included within the foregoing definition of [***]
Requirements that are purchased as part of an OEM or ODM product, except for
components [***], such as the [***] components to be included in Customer’s
[***] product.
     (c)      for [***] semiconductor device(s), in whatever mix selected by
Customer (whether bought individually or in an OEM or ODM product) which provide
[***] functions (specifically the functions provided by Supplier’s [***]
chipsets, [***]) for use in the [***] products sold by Customer’s [***] Business
[***], but excluding Customer’s [***] products:

      Calendar Quarter   Percent
 
   
[***]
  [***]

As used in this Agreement, the term “Requirements” shall refer collectively to
the [***] Requirements, the [***] Requirements, and the [***] Requirements.
In connection with their annual audit of the financial statements of Customer
and its Affiliates, upon the written request of Supplier delivered to Customer
no later than December 1 of the year under audit, the independent certified
public accountants of Customer and its Affiliates shall be requested to audit
the records of Customer and its Affiliates with respect to Customer’s compliance
with the Minimum Purchase Commitment provisions. The cost of such audit shall be
borne by [***]. Customer also agrees to certify its compliance with these
provisions upon reasonable request by Supplier. In addition, Supplier may engage
its own accounting firm to independently audit and inspect the books and records
of Customer with respect to Customer’s compliance with the Minimum Purchase
Commitment provisions.
PRICE ADJUSTMENTS
The prices for the Products set forth above (or otherwise agreed) shall be
subject to the following adjustments.
[***]
In connection with their annual audit of Supplier’s financial statements, upon
the written request of Customer delivered to Supplier no later than December 1
of the year under audit, Supplier’s independent certified public accountants
shall be requested to audit the records of Supplier and its Affiliates with
respect to Supplier’s compliance with the [***] provisions. In addition,
Customer may engage its own accounting firm to independently audit and inspect
the books and records of Supplier with respect to Supplier’s compliance with the
[***] provisions. The cost of such audit shall be borne by [***]. Supplier also
agrees to certify its compliance with these provisions upon reasonable request
by Customer.

5

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED FOR THE REDACTED PORTIONS OF THIS DOCUMENT.
Competitiveness
In furtherance of Section 1.5 of this Agreement, in the event that Customer is
given in writing an arms length, bonafide offer from an independent third party
(i.e. not an Affiliate of Customer and/or any Affiliate of Customer, or the
Customer Affiliates) supplier capable of fulfilling orders for the quantities
described in clause (A), (B), or (C), as applicable, to purchase (A) [***], (B)
[***], and/or (C) [***] and, in the case of each of (A), (B), and (C), Customer
has qualified such other supplier’s product as production ready for such
quantities and, to the extent that Customer’s customers require [***] for such
product, such product is [***], as applicable (to the extent that the Product to
which such alternative is being compared is itself [***], as applicable), then
Customer shall provide written notice of all of the material financial and other
relevant terms (including, without limitation, the duration of such offer) (the
“Offer Notice”) to Supplier. The Offer Notice shall be provided regardless of
whether the product offered by the third party supplier is [***]. Nothing herein
shall require Customer to divulge the name of the third party making the offer.
The Offer Notice will include certification by an authorized officer of Customer
as to the accuracy and completeness of the foregoing, and that the Offer Notice
is capable of being accepted for at least [***] days after the Offer Notice is
provided to Supplier. Supplier shall have the opportunity, exercisable within
[***] days after Supplier’s receipt of the Offer Notice, to meet the terms set
forth in the Offer Notice for the relevant product for the period stated in the
Offer Notice. In the event that Supplier does not agree to meet the terms set
forth in the Offer Notice within such [***] day period, Customer may then accept
such offer from such other supplier on the terms set forth in the Offer Notice,
without any modification and any products purchased by Customer pursuant to such
offer shall be credited toward Customer’s Minimum Purchase Commitment to the
same extent as if purchased from Supplier; provided that if at any time
thereafter any material modifications are made to the terms set forth in the
Offer Notice which entitled Customer under clause (A), (B), or (C) to provide
the Offer Notice or if Customer does not purchase any products from such other
supplier on the terms set forth in the Offer Notice within [***] days from the
last date on which Supplier was permitted to deliver an acceptance of such Offer
Notice hereunder, the Customer shall again be required to submit a new Offer
Notice with respect thereto prior to being permitted to receive any credit for
such products purchased from the third party supplier.
Periodic Review of Prices
Starting no later than [***], and no later than the end of each [***] period
thereafter during the term of this Agreement, Supplier and Customer shall review
the prices set forth in this Exhibit to determine what adjustments, if any, are
appropriate in light of the conditions then prevailing in the market for
Customer’s products. Supplier and Customer shall negotiate any such adjustments
in good faith, but neither party shall have an obligation to agree to such
adjustments.

6

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.